LAGOA, J.
Appellant Michael J. Kurgan appeals from a final judgment awarding attorney’s fees and costs to appellee Morton D. Weiner/AMPAC, Inc., under section 57.105, Florida Statutes (2009). Based on appel-lee’s confession of error and this Court’s own review of the record, we reverse the trial court’s entry of final judgment.
Because the order on appeal assesses attorney’s fees without making the statutory findings required under section 57.105 to support the award, we are compelled to reverse. See Valdes v. Lovaas, 784 So.2d 474 (Fla. 3d DCA 2001); Russo & Baker, P.A. v. Fernandez, 752 So.2d 716 (Fla. 3d DCA 2000); Broad & Cassel v. Newport Motel, Inc., 636 So.2d 590 (Fla. 3d DCA 1994); Warshaw v. Monroy, 515 So.2d 307 (Fla. 3d DCA 1987); see also Shortes v. Hill, 860 So.2d 1 (Fla. 5th DCA 2003); Goldberg v. Watts, 864 So.2d 59 (Fla. 2d DCA 2003).
We note that this Court’s reversal does not mean to imply that we agree or disagree with the imposition of fees in this case, but only that the record and order on appeal lack the findings necessary for the imposition of fees pursuant to the statute. See Valdes, 784 So.2d at 475 n. 2. The final judgment is therefore reversed and we remand for proceedings consistent with this opinion.
Reversed and remanded.